DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with David Frischkorn on 11/29/2021. 
The application has been amended as follows: 
Claim 16, line 4, “an biased activator” is amended as “a biased activator”
Claim 16 line 4, “which plunger rod” is amended as “wherein the plunger rod”.
Claim 16 line 15, “the dose delivery operation” is amended as “a dose delivery operation”.
Claim 18, add a period at the end of the claim.
Claim 23, line 3, “the dose setting member or release sleeve” is amended as “the dose setting member or the release sleeve”.
Claim 23, line 4, “the release sleeve or dose setting member” is amended as “the release sleeve or the dose setting member”.
Claim 24, line 2, “in the longitudinal direction” is amended as “in a longitudinal direction”.
Claim 28, line 2, “a locking elements” is amended as “a locking element
Claim 28, line 5, “setting of a dose” is amended as “setting of the dose”.
Claim 29, line 1, “according to claim 23” is amended as “according to claim 28”.
Claim 29, line 2, “on the outer surface” is amended as “on an outer surface”.
Claim 29, line 3, “on the inner surface” is amended as “on an inner surface”.
Claim 31, line 1, “according to claim 16” is amended as “according to claim 30”.
Claim 31, line 2, “along the circumference” is amended as “along a circumference”.
Claim 31, line 4, “with the end of said groove” is amended as ““with an end of said groove”

Allowable Subject Matter
Claims 16-35 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Kronestedt (WO 2006/130098), Michel (US 5,112,317).
Regarding claim 16, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising a housing, a medicament container holder, a biased activator, a manually operable dose setting member, a dose drum, a release mechanism operably connected to the biased activator wherein the release mechanism is arranged to act on the connection mechanism for releasing the dose drum from the dose setting member, and a locking mechanism wherein the locking mechanism is arranged to lock the dose setting member from displacement as the connection mechanism is operated for releasing the dose drum from the dose setting member, in combination with the total structure and function as claimed. 
Kronestedt only discloses a medicament delivery device (figs. 1-6) comprising a housing (70, fig. 2), a medicament container holder (66, fig. 1), a biased activator (84, fig. 1), a dose drum (76, fig. 1), and a release mechanism (page 14 par. 2).

No combination of prior art was found to teach or suggest each and every element of claim 16.
See also Harris (US 5,226,896), Teucher (WO 2014/029725), Moeller et al. (US 2014/0303563), Holmqvist (US 2013/0041322), Giambattista et al. (US 2012/0253287).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783